Title: To George Washington from Lewis Pintard, 25 March 1780
From: Pintard, Lewis
To: Washington, George


          
            Baskenridge [N.J.]25th March 1780
            May it please your Excellency
          
          Having been permitted to come out of New York, for the purpose of settling my Accounts with the Commissary Genl of Prisoners; I beg leave to improve the Opportunity, by Addressing your Excellency on the disagreeable Circumstances attending my particular Situation—It is now three years since I was Honored with your Excellency’s Appointment, to superintend the Affairs of the American Prisoners in New York; and accordingly went into that City, and in consequence of your Letters to His Excellency Genl Howe for permission to continue there for this Purpose, was barely permitted to receive & distribute whatever was sent into the British Lines for the Use of said Prisoners—the Restrictions under which I received this permission, and those that have been Adding to them ever since, have not only prevented me from Exe⟨cuting⟩ the Purposes of Humanity that I had in View, & could had wished to have done; but have exposed me to the most dangerous & disagreable Consequences Imaginable.
          Nothwithstanding the most careful Circumspection and exact attention to every part of my Conduct, yet such have been the extreme Jealousies & Envy of the Inhabitants of the City, that I have been considered as a Person of the most dangerous Principles to the Safety of the City, as a spy and common Enemy of the British Government, and indeed every Necessary Act of Humanity & Duty that I have shewn to the Prisoners, tho Strictly within my permission, has been represented as arising from some setled plan, Ruinous to their best Interest—I have been put entirely under the Controul & Direction of Mr Loring, & therefore Subject to his Caprice & Humour, and not being considered as acting in any Publick Character, have been treated by him with the Utmost Insolence & Contempt. in short such have been the treatment & Contempt that I have suffered for three years past, without the least Reason given ⟨for⟩ it on my Part, and that as far as I can discover ⟨c⟩hiefly for want of Acting in a Publick acknowledged Character, that I cannot Possibly any longer submit to it, especially as I am conscious I have Acted with the Utmost attention to the Line of Conduct prescribed for me—I must therefore beg the favour of your Excellency’s appointing some Other person in my Room to take Charge of the American Prisoners in New York and as I have a Real Estate in New Jersey, and am Conscious my remaining in New York, however Innocent my Conduct may be, will still expose me to the Envy & Jealousy of the Citizens, as a Person dangerous to the Peace of that City, shall I beg your Excellency’s interposition & Influence with

the Commander of the British Forces, to suffer me with my Family & Effects to retire to my Farm here, as I am confident it will give greater Satisfaction to the Citizens of New York & prevent the unjust suspicions that Otherwise will arise against me & render my Life there extremely unhappy. I have the Honor to be with great Esteem & Regard your Excellency’s Most Obedient Humble Servant
          
            Lewis Pintard
          
        